TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                     NO. 03-06-00320-CR


                                  Angel Sandoval, Appellant

                                                v.

                                 The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
       NO. D-1-DC-2004-205876, HONORABLE BOB PERKINS, JUDGE PRESIDING


                           MEMORANDUM OPINION

              Angel Sandoval was placed on deferred adjudication community supervision after

pleading guilty to delivering marihuana in a drug-free zone. The district court subsequently

adjudged him guilty of the lesser included offense of delivering marihuana, sentenced him to

confinement for two years in a state jail, suspended imposition of sentence, and placed him on

community supervision for five years. Sandoval then filed a pro se notice of appeal.

              The trial court has certified, and the record confirms, that Sandoval waived his right

of appeal after sentence was imposed. The appeal is dismissed. See Tex. R. App. P. 25.2(d).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed for Want of Jurisdiction

Filed: June 30, 2006

Do Not Publish